MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                             FILED
this Memorandum Decision shall not be                         Feb 21 2020, 9:01 am

regarded as precedent or cited before any                          CLERK
court except for the purpose of establishing                   Indiana Supreme Court
                                                                  Court of Appeals
                                                                    and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Katharine Vanost Jones                                   Patrick A. Duff
Evansville, Indiana                                      Evansville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Adoption of                         February 21, 2020
M.J.F, A.S.F., J.M.F. II, and                            Court of Appeals Case No.
A.M.W.F                                                  19A-AD-1905
R.S.F. (Natural Mother),                                 Appeal from the Vanderburgh
                                                         Superior Court
Appellant-Respondent,
                                                         The Honorable Brett J. Niemeier,
        v.                                               Judge
                                                         The Honorable Renee Allen
B.F. (Adoptive Mother),                                  Ferguson, Magistrate

Appellee-Petitioner.                                     Trial Court Cause Nos.
                                                         82D04-1807-AD-141, 82D04-1807-
                                                         AD-142, 82D04-1807-AD-144 &
                                                         82D04-1807-AD-145



Riley, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020      Page 1 of 19
                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, R.S.F. (Mother), appeals the trial court’s Order granting

      the petition for adoption of her children M.J.F., A.S.F., J.M.F. II, and

      A.W.M.F (collectively, the Children), by Appellee-Petitioner, B.F.

      (Stepmother).


[2]   We affirm.


                                                    ISSUE
[3]   Mother presents this court with one issue, which we restate as: Whether the

      trial court’s Order dispensing with Mother’s consent to the adoption of the

      Children was clearly erroneous.


                      FACTS AND PROCEDURAL HISTORY
[4]   Mother and J.F. (Father) divorced in 2007. Mother received custody of their

      two children, M.J.F., born in 2001, and J.M.F. II, born in 2003. Mother and

      Father eventually reconciled and had two additional children, A.M.W.F., born

      in 2010, and A.S.F., born in 2011. In 2008, Father was awarded custody of the

      two older children, and the two younger children have been in his custody since

      2012. Mother was ordered by the divorce court to pay $86 per month in child

      support, which was deducted from her paycheck. Father married Stepmother

      in 2014. In 2016, the divorce court restricted Mother’s parenting time with the

      Children to two, one-hour supervised parenting time sessions per month at a

      community facility.
      Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 2 of 19
[5]   In September 2016, Mother, who has Bipolar Disorder, was awarded Social

      Security Income (SSI) disability benefits of $750 per month. Mother’s court-

      ordered support obligation for the Children was reduced to nothing after she

      began receiving this benefit. Mother provided no money or in-kind support to

      Father and Stepmother for the Children’s care after September 2016. Mother

      worked for five weeks in 2017, the only employment she had after receiving her

      disability benefits.


[6]   On February 27, 2017, Mother was charged with three Counts of invasion of

      privacy, one of which stemmed from an incident where she was arrested on the

      lawn of the Children’s school. In March 2018, Mother left a rambling,

      profanity-laced message on Father’s voicemail in which she told Father, among

      many other things, to “[c]ome on down here to the Casino big boy and let’s

      duke it out.” (Transcript p. 109). On March 16, 2018, Mother was charged

      with resisting law enforcement and false informing as a result of going to a fast-

      food restaurant and untruthfully reporting a disturbance at Stepmother and

      Father’s home so that law enforcement would be summoned. As part of the

      resolution of those criminal cases, in March 2018, Mother was referred to

      mental health court. On September 27, 2018, Mother declined further

      participation in mental health court, citing as her reason that her mother, who

      lived in Tennessee, was terminally ill which required Mother to travel

      frequently. Mother also felt that she “spent six months in Mental Health Court



      Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 3 of 19
      and [she] decided [she] was done.” (Tr. p. 77). Mother subsequently pleaded

      guilty to invasion of privacy, resisting law enforcement, and false reporting.


[7]   On July 13, 2018, Stepmother filed petitions to adopt the Children. On August

      3, 2018, Mother filed her objection to the adoption petitions. On May 8, 2019,

      the trial court held a hearing on whether Mother’s consent was required for the

      adoptions. Parenting time records admitted into evidence at the consent

      hearing showed that Mother routinely provided soft drinks, candy, donuts, and

      small monetary gifts to the Children during her parenting time sessions until she

      was told by Father to stop. Mother’s gifts of money were never large enough

      for the Children to buy shoes, clothing, or anything of substance for their care.

      Mother testified at the consent hearing that Stepmother and Father “supply

      everything that my children need and I like to supply some things that they

      want.” (Tr. p. 75).


[8]   Mother testified about her frequent contact with eldest child M.J.F. outside of

      supervised parenting time. Mother went to M.J.F.’s place of employment and

      school to give her money. Mother would also contact M.J.F.’s school and

      leave a message about a key, which was a pre-arranged signal to M.J.F. that

      Mother had left something at an agreed-upon location for the child to retrieve.

      Mother also contacted the Children through a social media platform. Mother

      maintained that she was under a doctor’s care for her mental health issues and

      had started counseling.


      Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 4 of 19
[9]    Stepmother testified regarding her life with the Children. In 2015 and 2016,

       Stepmother routinely picked up Mother and took her and the Children places so

       that they could spend time together. This ended when Mother and M.J.F. got

       into a heated argument at a restaurant which scared the other children and

       made them all cry. Stepmother attended to the Children’s daily needs, helped

       them with their homework, and took them to appointments. Stepmother had a

       good relationship with the Children. The two older children executed consents

       to their adoption by Stepmother.


[10]   The guardian ad litem (GAL) appointed in the adoption proceedings had also

       been the Children’s GAL during Mother and Father’s divorce and custody case.

       The GAL reported at the consent hearing that during the divorce proceedings,

       Mother fled with the Children on two occasions and had told the Children that

       she would kill Stepmother and Father. This caused the Children to be afraid of

       Mother. Mother had repeatedly violated the divorce court’s orders by

       contacting the Children outside of court-ordered parenting time. Mother had

       not cooperated with the GAL’s requests to meet with her during the adoption

       proceedings. The GAL was concerned for Mother’s mental health because

       there was no evidence that Mother had done anything to change her behavior.

       The GAL opined that Mother was not a fit parent for the Children and that it

       was in the Children’s best interests that the adoption be granted over Mother’s

       objection.



       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 5 of 19
[11]   At the conclusion of the consent hearing, the trial court ruled that Mother’s

       consent was not necessary because she had failed to provide the Children with

       care and support for at least one year despite her ability to do so. The trial court

       also found that Mother was unfit and that it was in the Children’s best interests

       to dispense with Mother’s consent to the adoption. On July 11, 2019, the trial

       court held a hearing on Stepmother’s adoption petition, which it granted.


[12]   Mother now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[13]   Mother challenges the evidence supporting the trial court’s determination that

       her consent to the adoptions was not required. Upon reviewing a trial court’s

       ruling in an adoption proceeding, “we presume that the trial court’s decision is

       correct, and the appellant bears the burden of rebutting this presumption.” In re

       Adoption of J.L.J., 4 N.E.3d 1189, 1194 (Ind. Ct. App. 2014), trans. denied. We

       will not disturb an adoption ruling unless the evidence leads to but one

       conclusion and the trial court reached an opposite conclusion. Matter of

       Adoption of C.A.H., 136 N.E.3d 1126, 1128 (Ind. 2020). We refrain from

       reweighing the evidence, instead examining the evidence most favorable to the

       trial court’s ruling, together with the reasonable inferences to be drawn from

       that evidence, to determine whether sufficient evidence exists to sustain the

       decision. In re Adoption of M.L., 973 N.E.2d 1216, 1222 (Ind. Ct. App. 2012).

       “Moreover, we generally give considerable deference to the trial court’s

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 6 of 19
       decision in family law matters, as we recognize that the trial court judge is in

       the best position to judge the facts, determine witness credibility, get a feel for

       the family dynamics, and get a sense of the parents and their relationship with

       their children.” Id.


[14]   In addition, where, as here, the trial court enters sua sponte findings and

       conclusions, we exercise a two-tiered standard of review. See M.S. v. C.S., 938
N.E.2d 278, 281 (Ind. Ct. App. 2010). We first determine whether the evidence

       supports the findings and then we determine whether the findings support the

       trial court’s conclusions. Id. We will only set aside a trial court’s findings and

       conclusions if they are clearly erroneous, meaning that they lack any evidence

       or any reasonable inferences to support them. Id. at 281-82. Sua sponte findings

       “control only as to issues upon which the court has found, but they do not

       otherwise affect our general judgment standard of review, and we may look

       both to other findings and beyond the findings to the evidence of record to

       determine if the result is against the facts and circumstances before the court.”

       Matter of Adoption of E.M.L., 103 N.E.3d 1110, 1115 (Ind. Ct. App. 2018), trans.

       denied.


[15]   A trial court’s grant of an adoption petition over the objection of a natural

       parent results in the termination of parental rights and implicates the traditional

       right of parents under the Fourteenth Amendment to the United States

       Constitution to establish a home and raise their children. In re Adoption of O.R.,

       16 N.E.3d 965, 972 (Ind. 2014). A parent’s interest in the care, custody, and
       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 7 of 19
       control of her children is “‘perhaps the oldest of the fundamental liberty

       interests.’” Id. (quoting Troxel v. Granville, 530 U.S. 57, 65, 120 S. Ct. 2054,

       2060, 147 L. Ed. 2d 49 (2000)). “However, even the status of natural parent,

       though a material consideration, is not one which will void all others, and

       under carefully enumerated circumstances, the statute allows the trial court to

       dispense with parental consent and allow adoption of the child.” In re Adoption

       of N.W., 933 N.E.2d 909, 913 (Ind. Ct. App. 2010), opinion adopted, 941 N.E.2d
1042 (Ind. 2011).


[16]   Indiana Code section 31-19-9-8(a) provides, in relevant part, as follows:


               Consent to adoption, which may be required under section 1 of
               this chapter, is not required from any of the following:

               (2) A parent of a child in the custody of another person if for a
               period of at least one (1) year the parent:

                        ****

                        (B) knowingly fails to provide for the care and support of
                        the child when able to do so as required by law or judicial
                        decree.

                        ****

               (11) A parent if:

                        (A) a petitioner for adoption proves by clear and
                        convincing evidence that the parent is unfit to be a parent;
                        and

                        (B) the best interests of the child sought to be adopted
                        would be served if the court dispensed with the parent’s
                        consent.

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 8 of 19
       The party seeking to adopt has the burden to prove by clear and convincing

       evidence that a noncustodial parent’s consent is not required. See In re Adoption

       of M.A.S., 815 N.E.2d 216, 220 (Ind. Ct. App. 2004). Because the adoption

       consent statute is written in the disjunctive, the existence of any of the

       circumstances listed provides adequate reason to dispense with the noncustodial

       parent’s consent. In re Adoption of M.L., 973 N.E.2d at 1222.


                                       I. Care and Support of the Children


[17]   Mother first challenges the trial court’s conclusion that she failed to provide

       care and support for the Children despite having the ability to do so. Mother

       does not contend on appeal that the evidence showed that she provided support

       for the Children. Rather, she argues that Stepmother failed to show by clear

       and convincing evidence that Mother had the ability to provide support.


[18]   In order to prevail under this portion of the statute, the petitioner must show

       that the parent had the ability to provide support that she failed to provide.

       Matter of Adoption of E.M.L., 103 N.E.3d at 1116. The ability to pay is not

       adequately shown by proof of income alone. Id. Instead, it is necessary to

       consider the totality of the circumstances, which could include whether income

       is steady or sporadic and what the noncustodial parent’s necessary and

       reasonable expenses were. Id. “A parent’s failure to support may have

       occurred during any year in which the parent had an obligation and the ability



       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 9 of 19
       to provide support, but failed to do so.” In re Adoption of J.L.J., 4 N.E.3d at

       1194 (quotation omitted).


[19]   In support of its conclusion that Mother had the ability to provide care and

       support, the trial court found that Mother began receiving disability income in

       2016, federal law prohibits such income from being paid as child support, but

       that Mother had worked in 2017. It also found that Mother spent money on

       snack food and gifts for the Children and gave them money directly, all of

       which could have been provided to Father to support the Children. Although

       recognizing Mother’s limited means, the trial court found that “[a]ny amount of

       money that would have been given to [F]ather for support would have been an

       acknowledgement by [M]other that she is aware that the [C]hildren need to be

       financially supported.” (Appellant’s App. Vol. II, p. 3).


[20]   The gravamen of Mother’s argument is that because her income came from SSI

       disability benefits, the trial court was precluded from finding that she was able

       to provide the Children with care and support. Stepmother offers no response

       to this argument. In Winters v. Talley, 784 N.E.2d 1045 (Ind. Ct. App. 2003),

       this court addressed the issue of whether a mother whose only source of income

       was from SSI could be found to have the ability to provide care and support for

       her child for purposes of the consent to adopt statute. Examining the treatment

       of SSI income for child support purposes, the court found that


               SSI is a federal social welfare program designed to assure that the
               recipient’s income is maintained at a level viewed by Congress as
       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 10 of 19
               the minimum necessary for the subsistence of that individual.”
               Cox v. Cox, 654 N.E.2d 275, 277 (Ind. Ct. App. 1995). Means-
               tested public assistance programs such as SSI are specifically
               excluded from a parent’s income for the purpose of computing
               child support under Ind. Child Support Guideline 3 (A)(1). Id.
               Child support may not be set such as the obligor is denied a
               means of self-support at a subsistence level. Id.; Ind. Child Supp.
               G. 2, cmt. (“Minimum Support”). As a matter of law, SSI
               recipients lack the money or means to satisfy child support
               obligations. See Cox, 654 N.E.2d at 277 (imputing potential
               income to SSI recipient father despite his SSI status “effectively
               constitutes an impermissible collateral attack upon the
               determination of [f]ather’s entitlement to SSI benefits.”).


       Winters, 784 N.E.2d at 1947-48. The court held that “[f]or purposes of

       determining that a parent’s consent to adoption is not required, we find that a

       parent whose only source of income is SSI is not able to provide for the support

       of the child.” Id. at 1048. Our supreme court originally granted transfer of

       Winters, vacating the decision of this court, but it subsequently dismissed its

       grant of transfer. We find the reasoning of Winters to be persuasive.


[21]   Here, Mother’s only reported source of regular income was from SSI.

       Following Winters, we conclude that the trial court erred when it determined

       that Mother had the ability to provide care and support. While it is true that

       Mother worked for five weeks at some unspecified time in 2017, the trial court

       did not state in either its oral or written rulings what one-year period it found

       that Mother had failed to provide care and support, so it is unclear whether

       Mother’s one-time employment in 2017 had any relevance. In any event, one
       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 11 of 19
       period of five weeks of employment is sporadic employment, at most. See

       Matter of Adoption of E.M.L., 103 N.E.3d at 1116 (holding that we may consider

       whether any reported employment is steady or sporadic). The only evidence of

       Mother’s necessary and reasonable expenses was that she paid $55 each time

       she exercised her right to parenting time.


[22]   In addition, Mother’s small gifts to the Children are the type of token

       contributions which we have long held to be insufficient to demonstrate that a

       parent has provided support. See, e.g., Irvin v. Hood, 712 N.E.2d 1012, 1013

       (Ind. Ct. App. 1999) (holding that father failed to provide care and support

       where he merely provided six items of clothing and some food during visitation

       over three years); In re Adoption of M.A.S., 815 N.E.2d at 220 n.1 (concluding

       that Father’s occasional provision of groceries, diapers, formula, clothing,

       presents and cash were inadequate to show care and support). If such token

       contributions are insufficient to show provision of care and support, they

       cannot be relied upon exclusively and conclusively as evidence of a parent’s

       ability to provide care and support. This was not a case where Mother was

       shown to have expended money on other non-essential expenses for herself,

       despite claiming that her only source of income was SSI. Cf. In re Adoption of

       J.L.J., 4 N.E.3d at 1194-95 (considering evidence that the father, whose only

       claimed source of income was SSI, could maintain his own residence, had

       funds to purchase cigarettes, and could travel between Michigan and Indiana as

       evidence that he had ability to provide support). We conclude that the trial

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 12 of 19
       court’s determination that Mother had the ability to provide care and support to

       the Children was not supported by the evidence and was, therefore, clearly

       erroneous. See M.S., 938 N.E.2d at 281-82.


                              II. Unfitness to Parent and Children’s Best Interests


[23]   Mother also challenges the evidence supporting the trial court’s second basis for

       dispensing with her consent, namely its determination that she was unfit to

       parent the Children and that it was in the Children’s best interests to grant the

       adoption without her consent. We address each of these conclusions in turn.


                                                     A. Unfitness


[24]   Although the term “unfit” is not defined by the adoption statute, we have

       looked to termination of parental rights cases for guidance as to its meaning. In

       re Adoption of M.L., 973 N.E.2d at 1223. Those cases have led us to conclude

       that “factors such as a parent’s substance abuse, mental health, willingness to

       follow recommended treatment, lack of insight, instability in housing and

       employment, and ability to care for a child’s special needs” are all relevant to

       our inquiry. Id.


[25]   The trial court found that Mother was unfit to parent the Children because she

       had untreated mental health issues, those mental health issues had caused her

       to engage in behavior that resulted in her harassing the family and, ultimately,

       her conviction for invasion of privacy, and that she had demonstrated poor

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 13 of 19
       impulse control and decision making, unconscionable, selfish behavior, and a

       lack of insight by encouraging M.J.F. to also violate court orders. Mother does

       not contend that these factors, in the abstract and taken together, could never

       support a determination that a parent was unfit; rather, she argues that those

       factors do not amount to unfitness as they apply to her.


[26]   Mother challenges several of the trial court’s factual findings regarding her

       mental health, and therefore, we will examine the record to determine if there is

       any evidence to support them. See M.S., 938 N.E.2d at 281-82. Mother first

       challenges the trial court’s findings that she failed to follow through with all

       available treatment because she had voluntarily removed herself from mental

       health court and that there was no verification of Mother’s claims that she was

       currently in counseling. Mother contends that the trial court impermissibly

       shifted the burden of proof to her, it was “uncontradicted” that Mother was in

       counseling and being treated by a physician, and her participation in mental

       health court was voluntary. (Appellant’s Br. p. 19).


[27]   We observe that the trial court was in the best position to judge Mother’s

       credibility. In re Adoption of M.L., 973 N.E.2d at 1222. The trial court

       apparently did not believe Mother’s claims that she was currently in treatment

       and noted as part of that credibility assessment the lack of other evidentiary

       support for these claims in the record, which did not constitute an unfair

       shifting of the evidentiary burden to her. In addition, Mother does not dispute

       that she withdrew herself from mental health court. It was within the trial
       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 14 of 19
       court’s discretion to conclude that Mother’s withdrawal because she “spent six

       months in Mental Health Court and [she] decided [she] was done” was simply

       an excuse and was a failure to pursue treatment that was open to her. (Tr. p.

       77).


[28]   Regarding her mental health as it related to her record of harassment and

       conviction for invasion of privacy, Mother concedes that the evidence showed

       that she “was convicted of [i]nvasion of [p]rivacy as a result of charges

       stemming from an inappropriate phone call to Father, a call to [a fast-food

       restaurant], and an appearance at the [C]hildren’s school to see if they were

       present for ISTEP testing.” (Appellant’s Br. p. 20) (record citations removed).

       Mother argues that the trial court’s determination was unsupported because her

       harassment was not violent, there was no evidence that the Children were

       present when she did these things, she engaged in no other similar conduct after

       Stepmother procured a protective order, and these incidents were too remote in

       time from the consent hearing to be significant. These arguments are

       unpersuasive because they essentially require us to reweigh the evidence and

       consider evidence that does not support the trial court’s determination in

       contravention to our standard of review. See In re Adoption of M.L., 973 N.E.2d

       at 1222.


[29]   Lastly, Mother challenges the trial court’s determination that she was unfit due

       to her admitted pattern of seeing M.J.F. outside of court-ordered supervised

       parenting time. Mother argues that the trial court’s findings that she
       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 15 of 19
       communicated in code with M.J.F. and taught M.J.F. to “sneak, be dishonest,

       and that rules do not apply if you do not like them” are not supported by the

       evidence. (Appellant’s App. Vol. II, p. 4). Mother’s arguments are not well-

       taken. Mother testified at the consent hearing that when she had gifts for the

       Children, she would “call up to school and tell [M.J.F.] that I left the keys

       under the car for her to get into the house and that was our code that I dropped

       their stuff off.” (Tr. p. 91). This evidence supported the trial court’s finding

       that Mother communicated with M.J.F. in code. Evidence that Mother met

       with M.J.F. surreptitiously at the child’s work, in the bathroom at a restaurant,

       and communicated with her in code, all in violation of the divorce court’s

       parenting-time order, and all because she was concerned that if Father and

       Stepmother found out M.J.F. “would get in trouble,” supported the other

       disputed factual finding. (Tr. p. 81).


[30]   Mother admits that she met with M.J.F. outside of the parenting time order.

       However, Mother argues that her knowing violation of the parenting time order

       had no detrimental effect on M.J.F because M.J.F. was not harmed, parenting

       time records indicated that she was always appropriate with the Children, and

       the parenting time records showed that she posed no immediate threat to the

       Children. These arguments are additional requests for us to reweigh the

       evidence and to consider evidence that does not support the trial court’s

       determination, something we will not do in light of our standard of review. See

       In re Adoption of M.L., 973 N.E.2d at 1222. In addition, Mother’s assertion that

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 16 of 19
       she had not spoken to, or made contact with, any of her other children outside

       of parenting time is belied by her testimony at the consent hearing that she

       communicates with the Children on a social media platform. In short, Mother

       does not persuade us that the trial court’s findings and conclusions regarding

       her unfitness were clearly erroneous.


                                                  B. Best Interests


[31]   Mother also briefly contends that the trial court’s “best interests” determination

       was unsupported by the evidence, but Mother does not develop any separate

       argument on the issue. We conclude that Mother has waived this issue by

       failing to develop a cogent argument. See Ind. Appellate Rule 46(A)(8); see also

       Martin v. Brown, 129 N.E.3d 283, 285 (Ind. Ct. App. 2019) (holding that failure

       to present a cogent argument results in waiver of the issue on appeal).


[32]   Mother’s waiver of the issue notwithstanding, we conclude that the trial court’s

       determination regarding the Children’s best interests was supported by the

       evidence. “The primary concern in every adoption proceeding is the best

       interests of the child.” In re Adoption of M.L., 973 N.E.2d at 1224. This court

       has observed that


               [t]he adoption statute does not provide guidance for which
               factors to consider when determining the best interests of a child
               in an adoption proceeding, but we have noted that there are
               strong similarities between the adoption statute and the
               termination of parental rights statute in this respect. In
               termination cases, we have held that the trial court is required to
       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 17 of 19
               look to the totality of the evidence to determine the best interests
               of a child. Relevant factors include, among others, a parent’s
               historical and current inability to provide a suitable environment
               for the child, the recommendations of the child’s case worker or
               guardian ad litem, and the child’s need for permanence and
               stability.


       In re Adoption of M.S., 10 N.E.3d 1272, 1281-82 (Ind. Ct. App. 2014) (citations

       omitted).


[33]   Stepmother has shared in the care of the Children for several years. She is with

       the Children on a daily basis, helps them with their homework, and takes them

       to their appointments. Stepmother is well-bonded with the Children, and they

       appear to have thrived in her care. Stepmother demonstrated love for the

       Children and excellent parenting when she facilitated parenting time between

       Mother and the Children until that became untenable. The two older children

       executed consents to their adoption. The Children’s GAL testified at the

       consent hearing that she believed that it was in the Children’s best interests to

       dispense with Mother’s consent to the adoption because it did not appear to the

       GAL that Mother had done anything to address her mental health or change

       her behavior. This evidence supported the trial court’s determination, and

       therefore, we cannot conclude that determination was clearly erroneous. See

       M.S., 938 N.E.2d at 281-82.




       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 18 of 19
                                             CONCLUSION
[34]   Based on the foregoing, we conclude that the trial court’s determination that

       Mother’s consent for adoption was not required was supported by the evidence

       and was, therefore, not clearly erroneous.


[35]   Affirmed.


[36]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-AD-1905 | February 21, 2020   Page 19 of 19